DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.          This application is a DIV of 16/330,065 03/01/2019 PAT 11312892; 16/330,065 is a 371 of PCT/US2016/065308 12/07/2016.

Information Disclosure Statement
4.          The information disclosure statement (IDS), filed on 03/25/22 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.           Applicant’s election without traverse of species: N-phophonomethylimino-diacetic acid as the aqueous soluble downhole reactive material; polyvinyl alcohol as the polymer; borate ion or the compound producing a borate ion as the crosslinker; and substantially spherical shaped as the shape of the embedded treatment additive in the reply filed on 12/08/22 is acknowledged.

Claim Rejections - 35 USC § 112
6.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.          Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 2, improperly recite the Markush group in the form of “a material is A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).

Claim Rejections - 35 USC § 102
8.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.       Claims 1-2, 4, 9-10, 11-12, 14-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welton (US 2011/0028358).
            Regarding claims 1-2, 4, 9, Welton discloses a treatment fluid comprising a first aqueous base fluid and an embedded treatment additive, wherein the embedded treatment additive comprising: downhole reactive material such as scale inhibitor and/or chelating agent embedded in a crosslinked polymeric solution to delay the reactivity of the downhole reactive material, wherein the downhole reactive material is a solid, and wherein polymer is water soluble, e.g. partially hydrolyzed acrylics (para [0008], [0010], [0013]-[0018], [0023]). It has been noted that the embedding crosslinked polymer is water soluble (para [0023] and all other components are taken in aqueous fluid such as water (para [0015], [0018]; read on the crosslinked polymeric solution). Further, partially hydrolyzed acrylics read on claimed acrylate, as evidenced from https://en.wikipedia.org/wiki/Acrylate_polymer downloaded on 12/15/22 acrylates is also known as acrylics. Regarding the aqueous-soluble downhole reactive material, Welton discloses the particulates comprising a scale inhibitor and/or a chelating agent substantially insoluble in the base fluid (para [0013], [0015], [0018]). The definition of substantially is largely but not necessarily wholly. Thus, Welton discloses soluble reactive material such as particulate to some degree and to some extent in the base fluid meeting the requirements of claims 1-2, 4, 9.
              Regarding claims 11-12, 14-15, Welton discloses a treatment fluid is placed into a subterranean formation at pressure above the fracture pressure of the subterranean formation (para [0028]). Such placement implicitly teaches a system comprising a tubular extending into a subterranean formation and pump fluidly coupled to the tubular, wherein the tubular containing the treatment fluid to be placed into the subterranean formation. Welton further discloses the treatment fluid comprising a first aqueous base fluid and an embedded treatment additive, wherein the embedded treatment additive comprising: downhole reactive material such as scale inhibitor and/or chelating agent embedded in a crosslinked polymeric solution to delay the reactivity of the downhole reactive material, wherein the downhole reactive material is a solid, and wherein polymer is water soluble, e.g. partially hydrolyzed acrylics (para [0008], [0010], [0013]-[0018], [0023]). It has been noted that the embedding crosslinked polymer is water soluble (para [0023] and all other components are taken in aqueous fluid such as water (para [0015], [0018]; read on the crosslinked polymeric solution). Further, partially hydrolyzed acrylics read on claimed acrylate, as evidenced from https://en.wikipedia.org/wiki/Acrylate_polymer downloaded on 12/15/22 acrylates is also known as acrylics. Regarding the aqueous-soluble downhole reactive material, Welton discloses the particulates comprising a scale inhibitor and/or a chelating agent substantially insoluble in the base fluid (para [0013], [0015], [0018]). The definition of substantially is largely but not necessarily wholly. Thus, Welton discloses soluble reactive material such as particulate to some degree and to some extent in the base fluid meeting the requirements of claims 11-12, 14-15.
            Regarding claims 10, 20, Welton implicitly teaches the releasing of the aqueous soluble downhole material from the crosslinked polymeric solution during performance of the subterranean formation (para [0023], particulates comprising a scale inhibitor and/or a chelating agent suitable for use in the present invention may be at least partially coated and/or encapsulated with slowly water soluble or other similar encapsulating materials; para [0008], a method comprising introducing a treatment fluid into a subterranean formation penetrated by a well bore, wherein the treatment fluid comprises: a base fluid, and a plurality of solid particulates comprising at least one selected from the group consisting of: a scale inhibitor, a chelating agent, and a combination thereof, and para [0013], solid particulates may be contacted with a solubilizing agent for a sufficient period of time such that at least a portion of the particulates are solubilized).

Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.       Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Welton as applied to claims 1, 11, above and further in view of Smith (WO 2015/ 088675).
           Welton includes features of claims 1, 11 above.
           Regarding claims 3, 13, Welton does not disclose the scale inhibitor/chelating agent comprising N-phosphonomethyliminodiacetic acid.
           However, Smith discloses a subterranean wellbore treatment fluid comprising scale inhibitor/chelating agent comprising N-phosphonomethyliminodiacetic acid, wherein N-phosphonomethyliminodiacetic acid is biodegradable and allow the treatment of the geological scale to take place for a longer period of time than the descaling agents having lower thermal stability, such as ethylenediaminetetraacetic acid (EDTA) and propylenediaminetetraacetic acid (PDTA) (para [0013], [0016], [0017], [0019]-[0020]).
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Welton with the biodegradable scale inhibitor/chelating agent comprising N-phosphonomethyliminodiacetic acid, as taught by Smith. The rationale to do so would have been motivation provided by of Smith that to do so would allow the treatment of the geological scale to take place for a longer period of time than the descaling agents having lower thermal stability, such as ethylenediaminetetraacetic acid (EDTA) and propylenediaminetetraacetic acid (PDTA).
13.        Claims 4-6, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Welton as applied to claims 1, 4, 11, 15 above, and further in view of Dovan (US 5617920). 
           Welton includes features of claims 1, 4, 11, 15 above.
           Regarding claims 4-5, 15-16, Welton discloses polymer and crosslinker (para [0021], [0023]) but Welton does not disclose the polymer solution of polyvinyl alcohol (claimed elected polymer species) and the claimed crosslinker.
          However, Dovan discloses crosslinked gel comprising the chelating agent and the crosslinking polymer solution comprising polymer solution such as polyvinyl alcohol and the crosslinker such as glutaraldehyde, wherein the crosslinked gel is used in the wellbore operation (column 1, lines 16-20, column 4, lines 1-40, column 5, lines 10-49, column 10, lines 59-65). Dovan discloses polyvinyl alcohol and polyacrylic polymers are functionally equivalent (column 4, lines 17-35). 
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Welton with the aforementioned teachings of Dovan to provide crosslinking polymer solution comprising polymer solution such as polyvinyl alcohol and the crosslinker such as glutaraldehyde in order to use such composition in the subterranean well bore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, crosslinking polymer solution comprising polymer solution such as polyvinyl alcohol and the crosslinker such as glutaraldehyde for the formation of crosslinked gelled composition.
           Regarding claims 6, 17, Welton discloses polymer and crosslinker (para [0021], [0023]) but Welton does not disclose the polymer is present in an amount of from about 20 to about 80 wt% of the combined polymer and crosslinker. 
          However, Dovan discloses crosslinked gel comprising the chelating agent and the crosslinking polymer solution comprising polymer and the crosslinker, wherein the crosslinked gel is used in the wellbore operation (column 1, lines 16-20, column 4, lines 1-40, column 5, lines 10-49, column 10, lines 59-65), wherein the concentration of polymer is from about 0.25 to about 2.5 wt% and the concentration of the crosslinker is from about 0.01 to about 0.5 wt% (column 6, lines 54-55, column 6, lines 64-65; 33 wt% considering the polymer (0.25) + crosslinker (0.5) and 99.6 wt% considering the polymer (2.5) + crosslinker (0.01)), overlapping instant claim range of polymer is present in an amount of from about 20 to about 80 wt% of the combined polymer and crosslinker
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Welton with the aforementioned teachings of Dovan to provide the concentration of polymer from about 0.25 to about 2.5 wt% and the concentration of the crosslinker from about 0.01 to about 0.5 wt% to form a polymeric crosslinked gel in order to use such composition in the subterranean well bore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
           A prima facie case of obviousness exists for the method, where Dovan discloses the concentration of polymer is from about 0.25 to about 2.5 wt% and the concentration of the crosslinker is from about 0.01 to about 0.5 wt%, overlapping the requirement of claim 6. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
14.      Claims 5, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Welton as applied to claims 1, 11 above, and further in view of Auzerais (US 2012/0067581). 
           Welton includes features of claims 1, 11 above.
           Regarding claim 5, 16, Welton discloses polymer and crosslinker (para [0021], [0023]) but Welton does not disclose the crosslinker comprises borate ion (elected species).
          However, Auzerais discloses crosslinked polymer comprising the crosslinking polymer such as polyacrylic or polyvinyl alcohol and the crosslinker such as borates (para [0025]-[0027], [0031]).
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Welton with the aforementioned teachings of Auzerais to provide crosslinking the polymer with the crosslinker such as borate in order to use such crosslinking polymer in the subterranean well bore operation. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, the crosslinker for the formation of crosslinked polymer.
15.      Claims 7-8, 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Welton as applied to claims 1, 11 above.
            Welton includes features of claims 1, 11 above.
           Regarding claims 7-8, 18-19, Welton does not specifically disclose the embedded treatment additive has a unit mesh size in the range of about 0.5 micrometer to about 500 micrometer, wherein the size of the embedded treatment additive is substantially spherical. However, Welton discloses the size of the substantially spherical particulate additive in the range of from 2 to about 150 micron (para [0020], [0023]) fall into instant claim range of from about 0.5 to 500 micrometer, wherein the particulate is encapsulated with the slowly water soluble crosslinked encapsulating polymer, wherein the particulates may be contacted with a solubilizing agent for a sufficient period of time such that at least a portion of the particulates are solubilized, wherein the size of the particulates present in the treatment fluid may vary depending upon the application in which they will be used, the type of base fluid, screen size, slot size, and the pore sizes, proppant sizes, and/or permeability of the formation (para [0013], [0020]). Welton further teaches several modification can be done to the invention (para [0029]). It would have been obvious matter of choice or design to one of ordinary skill in the teaching of Welton, to utilize encapsulated particulate of the substantial spherical shape and size in the range of from 2 to about 150 micron by routine experimentation depending upon the application in which they will be used, the type of base fluid, screen size, slot size, and the pore sizes, proppant sizes, and/or permeability of the formation (para [0020]). 
Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766